DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In light of the applied prior art, the species requirement of Species A in the Office Action dated 12/22/2020 is hereby withdrawn. 
Applicant's election with traverse of Species B1 and C2 in the reply filed on 01/30/2021 is acknowledged.  The traversal is on the ground(s) that at least the B1, B2 and B3 species restrictions in the Office Action are insufficiently explained, and that B2 and B3 are substantial subsets of Species B1.  This is not found persuasive because B2 and B3 are respectively directed to a single piece of fruit and soil proximate to a living plant, which are mutually exclusive sets of matter, wherein the search of one of the materials does not guarantee the other material to be found. The applied prior art does not disclose these subsets as a whole plant is used instead. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/30/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PGPub 2011/0195280) and further in view of Cardinal et al. (PGPub 2004/0199343). 
Considering Claim 1, Huang discloses an organic matter powered device (banana plant cell [Abstract]), comprising:
a set of electrodes configured to be coupled to a set of biologically active organic matter (first electrodes 20 and second electrodes 30 are inserted into banana plants 10 [0026, Figure 2A], that are continuously growing with normal physiological metabolism [0015]); 
a power generation circuit coupled to the electrodes (electrodes connected in series by conducting wires 40 [0026]); 
wherein the power generation circuit is configured to receive a first voltage and current from the organic matter (conducting wires connect electrodes and plants in series [0026], voltage and current is provided [0038]);
a monitoring circuit coupled to the electrodes (voltage and current recorder 50 coupled to electrodes [0028, Figure 2A]). 
Huang discloses that the recorder continuously measures and records the voltage over a period of time such that the average voltage curve is plotted (voltage variation) [0032]. The voltage and electrical power is shown to be directly proportional to plant health and will drop with decay [0038]. Because the recorder measures and records voltage [0032] that can be plotted on curves, and plant health is known to 
Huang discloses that the banana plant is connected to a load and may be used as a battery or a source of power supply. However, Huang is silent to the power generation circuit being configured to output a second voltage and current generated by the first voltage and current, and wherein the monitoring circuit monitors the first voltage and current while being powered by the second voltage and current. 
Cardinal discloses an integrated battery monitoring device [Abstract]. A voltage boost and switching power supply (current) converts the voltage provided by the battery cell from a nominal voltage to a voltage suitable for use by the monitoring components [0018]. The voltage of the battery terminals is the component that is monitored so as to diagnose the condition of the battery cells [Abstract, 0012]. This configuration provides a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the banana plant battery of Huang with the voltage boost circuit and integrated monitoring device of Cardinal in order to provide a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012].
Considering Claim 2, the combined teachings of Huang and Cardinal are as applied in claim 1. Cardinal discloses an integrated battery monitoring device [Abstract]. A voltage boost and switching power supply (current) converts the voltage provided by the battery cell from a nominal voltage to a voltage suitable for use (second voltage and current) by the monitoring components [0018]. The voltage of the battery terminals is the component that is monitored (first voltage and current) so as to diagnose the condition of the battery cells [Abstract, 0012]. This configuration provides a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012]. 

	Considering Claims 3 and 4, Huang discloses that the recorder continuously measures and records the voltage over a period of time such that the average voltage curve is plotted (voltage variation) [0032]. The voltage and electrical power is shown to be directly proportional to plant health and will drop with decay [0038]. Because the recorder measures and records voltage [0032] that can be plotted on curves, and plant health is known to be proportional to the voltage and electrical power [0038], recording both the voltage and corresponding plant health and decay (organic matter environmental attribute) would have been obvious to a person of ordinary skill in the art.	 
	Considering Claim 8, Huang discloses that the organic matter includes a plant (banana plant [Abstract, Figure 2A]). 
Considering Claim 11, the combined teachings of Huang and Cardinal are as applied in claim 1. Cardinal discloses an integrated battery monitoring device [Abstract]. A voltage boost and switching power supply (current) converts the voltage provided by the battery cell from a nominal voltage to a voltage suitable for use by the monitoring components [0018]. The voltage of the battery terminals is the component that is monitored so as to diagnose the condition of the battery cells [Abstract, 0012]. This configuration provides a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the banana plant battery of Huang with the voltage boost circuit and integrated monitoring device of Cardinal in order to provide a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012].
Considering Claim 12, the combined teachings of Huang and Cardinal are as applied in claim 1. Cardinal discloses that a maximum value of the second voltage and current is greater than a maximum value of the first voltage and current (voltage and current boosted from lower value to higher value [0018]). A voltage boost and switching power supply (current) converts the voltage provided by the battery cell from a nominal voltage to a voltage suitable for use by the monitoring components [0018]. The voltage of the battery terminals is the component that is monitored so as to diagnose the condition of the battery cells [Abstract, 0012]. This configuration provides a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the banana plant battery of Huang with the voltage boost circuit and integrated monitoring device of Cardinal in order to provide a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012].
Considering Claims 13 and 14, Huang discloses that the set of electrodes are configured as a pin grid, wherein the pin grid includes a center electrode surrounded by a plurality of galvanically coupled electrodes (centered second copper electrodes 30 [0029, 0028, Figure 2A] are surrounded by and connected to first zinc electrodes 20 in a grid [0029, 0028, Figure 2A] for copper-zinc galvanic cell reaction [0034, 0035, 0036]). 
Considering Claim 15, the combined teachings of Huang and Cardinal are as applied in claim 1. Cardinal discloses a serial communications interface for use with a central control system [0012], and wherein the sensed battery terminal voltage data signal is communicated via the interface, central controller and a communications bus from the sensing device [0017, 0022, 0023]. As this configuration provides a measurement and control module that is self-powered, contains its own serial communications interface, and reduces installation time with decreased wiring and parts requirements [0012], applying the combined environmental attribute teaching of Huang and Cardinal as shown in claim 1 to the communication signal configuration of Cardinal would have been obvious to a person of ordinary skill in the art. 
Considering Claim 16, Huang discloses an output device configured as a radiation source; wherein the output device is coupled to receive power from the power generation circuit (circuit is connected to a load 60 [0028, Figure 2A], the load is an object to be supplied with electricity such as an electric lamp or light bulb [0028]). 
	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PGPub 2011/0195280) and further in view of Cardinal et al. (PGPub 2004/0199343) as evidenced by Otadi et al. (PGPub 2010/0266906).
Considering Claims 5-7, the combined teachings of Huang and Cardinal are as applied in claim 1. Huang discloses that the electric potential of the plant cell varies with the water content and the different kinds of the organic acids [0038], and that a specific water content and electrolyte is optimized in order to maximize voltage and current performance [0038]. Teaching reference Otadi discloses a biofuel battery with various possible carbohydrates [0027, 0030], wherein the pH of the environment is neutral for achieving the best results [0060] and there is no change in the neutral nature of water after generating an acidic or base environment [0061]. Huang discloses that the recorder continuously measures and records the voltage over a period of time such that the average voltage curve is plotted (voltage variation) [0032]. Because water content and acidic electrolyte is optimized to maximize voltage and current performance, and pH is taught to affect voltage and current results, making pH level a surrounding environmental attribute of an orchard for the banana plants connected in series for maximizing results would have been obvious to a person of ordinary skill in the art. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PGPub 2011/0195280) and further in view of Cardinal et al. (PGPub 2004/0199343) as evidenced by Carstensen et al. (PGPub 2017/0339839).
Considering Claim 17, Huang discloses that the load is an object to be supplied with electricity such as an electric lamp or light bulb [0028]. Carstensen teaches that artificial light sources such as light-emitting diodes may be individually controlled in order to provide controlled plant growth [0070, 0071]. Therefore, using the combined battery and light load of Huang and Cardinal to power a light-emitting diode so as to provide controlled growth for plants would have been obvious to a person of ordinary skill in the art. 
Considering Claim 18, Huang discloses that the set of electrodes are configured to be coupled to a first set of biologically active organic matter (first electrodes 20 and second electrodes 30 are inserted into banana plants 10 [0026, Figure 2A]). Huang discloses that the load is an object to be supplied with electricity such as an electric lamp or light bulb [0028]. Carstensen teaches that artificial light sources such as light-emitting diodes may be individually controlled in order to provide controlled plant growth via light to a set of unconnected plants [0070, 0071, Figure 1]. Therefore, using the combined battery and light load of Huang and Cardinal to power a light-emitting diode so as to provide controlled growth for plants would have been obvious to a person of ordinary skill in the art. 
Considering Claims 19 and 20, the combined teachings of Huang, Cardinal, and Carstensen are as applied in claim 18. Carstensen teaches that artificial light sources such as light-emitting diodes may be individually controlled using wavelength ranges from ultra-violet to infra-red in order to provide controlled plant growth via light to a set of unconnected plants [0070, 0071, Figure 1]. Therefore, using the combined battery and light load of Huang and Cardinal to power a light-emitting diode so as to provide controlled growth for plants would have been obvious to a person of ordinary skill in the art. 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PGPub 2011/0195280) and further in view of Cardinal et al. (PGPub 2004/0199343) and Otadi et al. (PGPub 2010/0266906) as evidenced by Carstensen et al. (PGPub 2017/0339839).
	Considering Claims 21 and 23, the combined teachings of Huang, Cardinal, and Carstensen are as applied in claim 18. The plants of Carstensen additionally rely on natural light [0070]. However, Huang is silent to a first set of biologically active organic matter than does not depend upon sunlight for growth and/or health such as a mushroom. 
Otadi discloses a biofuel battery that uses various possible carbohydrates [0027, 0030]. The source of carbohydrate may be from mushroom [0030]. The battery in conjunction with the source provides an efficient, inexpensive, eco-friendly biofuel battery that utilizes the largely and easily available bio mass from different species for the production of a maximum amount of continuous energy [0015, 0017]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plant cell of Huang with the varied carbohydrate source (mushroom) 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725